                            Case 18-35304 Document 9 Filed in TXSB on 10/08/18 Page 1 of 7
 Fill in this information to identify the case:

 Debtor name          Square Melons, Inc

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         18-35304
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     BBVA Compass                                           Checking                         8875                                    $7,824.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $7,824.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security Deposit                                                                                                                $2,447.29



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                     $2,447.29
            Add lines 7 through 8. Copy the total to line 81.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                            Case 18-35304 Document 9 Filed in TXSB on 10/08/18 Page 2 of 7

 Debtor         Square Melons, Inc                                                                    Case number (If known) 18-35304
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                                 22,000.00   -                            14,000.00 = ....                      $8,000.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                     $8,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last               Net book value of         Valuation method used    Current value of
                                                      physical inventory             debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress
           Development Projects:
           Alara Garage Website
           80% Complete 1,000.00,
           Alara Racing Website
           60% Complete 1,250,
           Clemtex Web
           Application 80%
           Complete 13,500,
           Kubosh Law Web
           Application 30%
           Complete 50,000,
           MedSpa Website 50%
           Complete 650.00, Quail
           Construction Website
           25% Complete 1,000,
           Quotogo Web
           Application 95%
           Complete 7,800, Mia
           Diamonds Website 80%
           Complete $675.00 ***
           Projected Amounts Due
           Upon Completion,
           Amounts Can Change if
           the Projects vary.                                                                       $0.00                                         $75,875.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                            Case 18-35304 Document 9 Filed in TXSB on 10/08/18 Page 3 of 7

 Debtor         Square Melons, Inc                                                           Case number (If known) 18-35304
                Name


           Month to Month Service
           Clients

           Alara Garage SEO $
           750.00
           Costectomy
           Maintenance $ 600.00
           CUE - Elite Rewards
           Group SEO $
           1,350.00
           CUE - Armor Resort
           Services SEO $
           750.00
           Transco Labs Email
           Hosting $          50.00
           The Apex Organization
           Email Hosting $ 10.00
           Impowersoft Email
           Hosting $          70.00
           Boardwalk Insurance
           SEO & Email Hosting $
           620.00
           Gulf Coast Urology SEO
           $       1,020.00
           GotGrillz SEO $
           900.00
           University Mazda SMO $
           750.00
           University Kia SMO $
           750.00
           G2 Precision Email
           Hosting $ 80.00                                                                  $0.00                                   $7,700.00



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                    $83,575.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                    Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                            Case 18-35304 Document 9 Filed in TXSB on 10/08/18 Page 4 of 7

 Debtor         Square Melons, Inc                                                            Case number (If known) 18-35304
                Name

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Tripp Lite SRW9U Wall Mount Server Rack
           Cabinet
           Computer Monitor Mount (Generic)
           TV Mount (Generic)
           Schlage FE595 Oil Rubbed Bronze Keypad
           Door Lock
           Schlage F40ACC613 Privacy Oil Rubbed
           Bronze Door Lock
           Generic Mechanical High Strenght
           Genesis Building Materials 745-00 2x4'
           Smooth Pro Lay-in Ceiling Tiles - White

           Generic 6' HDMI Cable

           Generic 10' HDMI Cable
           Generic 35' HDMI Cable
           Leegoal 6' SVGA Male to Male Cable
           Generic 100' HDMI Cable
           WALI Floating 2 Shelf System
           Ematic TV Wall Mount Kit with Cable Mgmt
           VideoSecu Pair of Side Clamping Shelves
           Solar Gard Film for Panel Windows (includes
           labor)
           Thermal Spray-on Insulation and Coating for
           1,300 SF
           Customer Selected Panel Art from Houzz
           (includes tax and shipping) - 15 Pieces
           Barcelona Style Leather Chairs - Black Leather
           Chrome Finish Glass End Table
           Palisander Style Plywood Lounge Chair - PU
           Black Leather
           Glacier Bay N2428RB 1.28G Commode - White
           Glacier Bay GB24P2COM White 30.5" Vanity -
           White
           Rectangular Wall Bathroom Mirror
           Glacier Bay 2 handle LED Faucet 67513-6404
           36x30x12 Wall Cabinet Unfinished Oak
           W3630OHD
           Retro Home 24" Swivel Bar Stool with Back
           Support
           Retro Home 30" Swivel Bar Stool
           Stanley Hardware S829-275 2.5" Concave Door
           Stop
           Edsal TRK-482478W5 Black Steel Shelving
           25.4 cu ft Side by Side Fridge                                                   $0.00                                         $21,616.15




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                            Case 18-35304 Document 9 Filed in TXSB on 10/08/18 Page 5 of 7

 Debtor         Square Melons, Inc                                                            Case number (If known) 18-35304
                Name


           1.66 cu ft Compact Fridge with Freezer Black
           Duracabinet Pro II 6-piece Garage Storage
           5' x 8' Acryllic Signage
           Kiddie Pro KID466204 Tri-class Dry Chemical
           Fire Extinguisher - 10 lbs.
           9' Commercial Doors with Frame and
           Installation - Left Swing (used)
           9' Commercial Doors with Frame and
           Installation - Right Swing (used)
           72" Kitchen Counter with 18" sink (used)
           1" Aluminium Blinds
           Foremost Modular Door Cube Storage System
           Delivery, Installation and Configuration of all
           items excluding fans and lights - Non-taxable.
           Scissor lift rental for 7 days.                                                  $0.00                                         $27,152.92



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $48,769.07
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2001 Acura NFX Targa 13,000 used as a
                     marketing tool.                                                        $0.00                                         $76,400.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                            Case 18-35304 Document 9 Filed in TXSB on 10/08/18 Page 6 of 7

 Debtor         Square Melons, Inc                                                           Case number (If known) 18-35304
                Name


 51.        Total of Part 8.                                                                                                   $76,400.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                              Case 18-35304 Document 9 Filed in TXSB on 10/08/18 Page 7 of 7

 Debtor          Square Melons, Inc                                                                                  Case number (If known) 18-35304
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $7,824.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $2,447.29

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $8,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $83,575.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $48,769.07

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $76,400.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $227,015.36           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $227,015.36




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
